Citation Nr: 1435083	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1970.  The Veteran also served in the Army National Guard from 1987 to 1994 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO. 

In March 2012, in pertinent part, the Board remanded the case for additional development of the Veteran's application to reopen the claim for service connection of a low back disorder.  The requested Social Security Administration records were associated with the Veteran's claims file and an additional Supplemental Statement of the Case (SSOC) was issued in January 2013. 

This action was sufficient to satisfy the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are duplicative of those in the Veteran's paper and Virtual VA claims files with regard to the application to reopen the previously denied claim of service connection for a low back disorder.   

The reopened claim of service connection for a low back disorder and the issue of an increased rating for the service-connected PTSD are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder. 

2.  In an unappealed April 2006 decision, the RO denied the Veteran's application to reopen the claim of service connection for a low back disorder.  

3.  The evidence received since the prior decision includes lay assertions that are neither cumulative in nature nor repetitive of those previously considered and give rise to a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  

CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in July 2007 and March 2008, to the Veteran.  

These letters explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claims; therefore, the letters provided the new and material evidence notice required by the Kent decision.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claim.  

As will be discussed, the Veteran has not presented new and material evidence to reopen the claim of service connection of a low back disorder, and thus, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection for a low back disorder.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claim and concludes that there is no outstanding evidence with respect to the Veteran's application to reopen the claim of service connection for a low back disorder.  

Certainly, the Veteran is the best informant to describe the nature and extent of his back disorder.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's original claim of service connection of a low back disorder in October 2002.  The Veteran did not appeal.  

In November 2005, the Veteran submitted an application to reopen, which was denied in April 2006.  The Veteran did not file a Substantive Appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the April 2006 decision, the RO denied the Veteran's application to reopen on the basis that the Veteran had not provided any evidence to show that the current back disorder was related to his military service.  

Since the denial of the Veteran's claim in April 2006, evidence consisting of VA medical records and documents related to the Veteran's receipt of Social Security Administration disability benefits, including some pertaining to VA treatment, has been associated with his claims file.  

To the extent that the Veteran now asserts that he is experiencing low back pain as secondary to his service-connected knee disability, the Board finds that they represent new and material evidence as his lay assertions must be presumed to be credible for the purpose of reopening.  

The additional VA treatment records confirm that the Veteran has received ongoing treatment for low back pain, as well as medical attentions for his service-connected knee disability.    

Hence, on this record, the Board finds that new and material evidence has been presented to reopen the previously denied claim.  



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  



REMAND

As the Veteran now reports having increased low back pain due to his service-connected knee disability, the Board finds that he should be afforded a VA examination to ascertain the nature and likely etiology of the claimed low back disorder.  

In addition, any outstanding treatment records referable to the claim low back disorder should be obtained for review.  

In addition, a review of the documents located in the Veterans Benefits Management System shows that, in a June 2013 rating decision, the RO denied the Veteran's claim for an increased rating for the service-connected PTSD.  

In August 2013, the Veteran submitted a statement indicating that he was seeking a rating of 70 percent and disagreed with the June 2013 rating decision denying his claim for increase.  

As such, the Board construes the August 2013 statement as a Notice of Disagreement (NOD) with the June 2013 rating decision.  

When a claimant is found to have filed a NOD and there is no Statement of the Case (SOC)  on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, this claim must be remanded to the RO for issuance of a SOC.  

The Veteran thus must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify all treatment that he has received for his claimed low back disorder and to provide any releases necessary for VA to secure copies of records from any identified healthcare provider and associate them with the record.  Copies of all such VA treatment records also should be obtained.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) provided.

2. The AOJ then should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed low back disorder.  All indicated testing should be performed.  The Veteran's records should be made available to the examiner for review.   

After reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the current low back disability was due to an event or incident of the Veteran's service or otherwise was caused or aggravated by the Veteran's service-connected knee disability. 

A complete rationale for any opinions expressed must be provided.  

3.  The AOJ also should furnish a fully responsive Statement of the Case regarding the issue of an increased rating for the service-connected PTSD to the Veteran and his representative.  Only if the Veteran perfects his appeal by filing a timely Substantive Appeal (VA Form 9), should this matter be returned to the Board for further review.  

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


